Citation Nr: 0615494	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed type II 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1971 to September 
1979.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 RO decision that denied the veteran's 
claim of service connection for type II diabetes mellitus.  

The June 2004 RO decision also granted service connection for 
essential hypertension and continued evaluation of the 
service-connected fractured right middle finger.  

As reflected on the preceding page, the only issue on appeal 
at this time is the matter of service connection for type II 
diabetes mellitus.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks service connection for type II diabetes 
mellitus.  

The Board has examined the veteran's service medical records.  
All of the urinalysis records from the veteran's time in 
service were negative for elevated glucose levels.  

In October 1977, a blood test reported the glucose level at 
73 mg% (milligrams per 100 milliliters).  The October 1977 
chart stated that glucose levels between 65 mg% and 110 mg% 
were considered normal.  

The claim file contains no record of a service separation 
examination, but a VA physician examined the veteran within 
three months of his end of active service.  The report of 
that exam indicates a negative reading for glucose from the 
urinalysis.  

In April 2004, a VA physician examined the veteran at the VA 
Medical Center, East Orange.  The doctor diagnosed the 
veteran with inadequately controlled diabetes mellitus.  

The doctor made a special note that he did not have access to 
the claim file.  He offered no opinion regarding the 
existence of an etiological relationship between the 
veteran's in-service health and his presently diagnosed 
diabetes.   

The veteran stated at the time of the VA examination that he 
had been diagnosed as being a diabetic in 1982.  The record 
of that 1982 diagnosis has not been included in the claim 
folder.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree
of disability; and 5) effective date of the disability.  

In April and December 2004, the veteran was sent two letters 
by VA concerning VA's duty to assist him in the development 
of his claims.  

However, such letters did not include all five elements of a 
service connection claim nor did they include the elements 
necessary to establish service connection.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran an 
appropriate letter notifying him of VA's 
duty to assist him in the development of 
his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The RO is to ensure that the letter 
includes, but is not limited to, the five 
elements of a service connection claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.  

Also inform the veteran of the following:  
1) the information and evidence not of 
record that is necessary to substantiate 
each of his specific claims; 2) the 
information and evidence that VA will seek 
to provide; 3) the information and 
evidence that he is expected to provide; 
and 4) request or tell the veteran to 
provide any evidence in his possession 
that pertains to any of his claims, or 
something to the effect that he should 
give the VA everything he has pertaining 
to his claims.  

2.  The RO should undertake all indicated 
action in order to contact the veteran and 
have him furnish the name of the doctor 
and clinic where he claims he was 
originally diagnosed with type II diabetes 
mellitus in 1982.  The RO should then 
request such records directly from the 
appropriate physician.  Such records 
should include, but are not limited to, 
daily clinical records, physical therapy 
reports, discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, doctor's notes, nurse's notes, 
and prescription records.  

Also, the veteran should be told to 
provide any such records in his 
possession.  

3.  The RO should schedule the veteran for 
an examination to determine the likely 
etiology of the claimed diabetes mellitus 
and any complications thereof.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran has diabetes 
mellitus that had its clinical onset 
during his period of active service.

4.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claim in light 
of any additional evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative must be 
furnished a Supplemental Statement of the 
Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).  





